DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06-30-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach coating layer having two regions of different thickness. Applicant further argues that the cited prior art specifically fails to disclose the first region having a first thickness and the second region having a second thickness. Examiner respectfully disagrees.
Okuno (US 2015.0171396) teaches a lithium secondary battery, wherein the separator comprises a porous substrate [2] and a surface (coating) layer [3] including an inorganic material and binder (paragraphs 33, 36, 56) that is directly formed on the substrate (see figure 3 below).
Okuno clearly describes that the surface (coating) layer [3] comprises a first region [R1] and a second region [R2], wherein the thickness of the first region is greater than the thickness of the second region (see annotated figure 3 below which clearly show two separate regions having different thickness). 
Okuno further teaches that the first region [R1] and the second region [R2] are coplanar and both directly formed on the porous substrate. 


    PNG
    media_image1.png
    550
    607
    media_image1.png
    Greyscale

Examiner submits that such arguments are still not persuasive for reasons made herein and of record. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0171396 hereinafter Okuno in view of U.S. Pre-Grant Publication No. 2011/0206973 hereinafter Brant. 
Regarding Claims 1 and 15, Okuno teaches a lithium secondary battery (paragraph 75) comprising: a cathode [21]; an anode [22]; and a separator [23] (see annotated figure 3 below), wherein the separator comprises a porous substrate [2] and a surface (coating)  layer [3] including an inorganic material and binder (paragraphs 33, 36, 56) that is directly formed on the substrate, wherein the surface (coating) layer [3] comprises a first region [R1] and a second 
Okuno further teaches that the first region [R1] and the second region [R2] are coplanar and both directly formed on the porous substrate. 


    PNG
    media_image1.png
    550
    607
    media_image1.png
    Greyscale

Okuno does not specifically disclose that the area of the second region is greater than the area of the first region.

Therefore, it would have been obvious to one of ordinary skill in the art to form such battery separator having improved capacity and energy density (paragraph 2). 
Regarding Claims 2-4, the combination teaches a surface (coating) layer wherein the first region and the second region are alternately disposed, and the thickness of coating layer vary in the thickness direction (see figure 3 above; paragraphs 9-10, 30-36 of Brant).
Regarding Claims 5-7, the combination teaches that the thickness of the surface (coating) layer at least 1.5 µm, and the substrate having a first coating layer on one surface and second coating layer on the other surface (paragraphs 51, 60 of Okuno). 
Regarding Claims 8-9, the combination teaches that the separator further comprises a second coating layer (paragraph 30 of Brant), wherein the second coating layer comprises inorganic particles or binder. 
Regarding Claims 10-14, the combination teaches the substrate (paragraphs 35-36 of Okuno), inorganic material (paragraph 56) and binder (paragraph 59) as described. 
Regarding Claim 16, the combination teaches a lithium-ion secondary battery having a wound electrode assembly (paragraph 75 of Okuno). 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729